THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: January 18, 2019

                                                         G. Michael Halfenger
                                                         Chief United States Bankruptcy Judge

                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WISCONSIN

In the matter:

        Robert Alan Oney & Lori Lynn Oney,                         Case No. 18-25335-gmh

            Debtors.                                               Chapter 13 Bankruptcy




                                   ORDER DISMISSING CASE


Pursuant to the trustee’s motion to dismiss, this case is dismissed for the following reasons:

        Failure to make payments as required by 11 USC § 1326.

        IT IS ORDERED that the debtor’s case is DISMISSED.
                                                 #####




                                               Page 1 of 1




                 Case 18-25335-gmh        Doc 62      Filed 01/18/19       Page 1 of 1
